              Case 3:20-cv-03869-VC Document 55 Filed 05/25/21 Page 1 of 2



1
2
3
4
5
6
7
8
                                   UNITED STATES DISTRICT COURT
9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                        SAN FRANCISCO DIVISION
11
     MELISSA ATKINSON AND KATIE                       CASE NO.: 3:20-cv-03869-VC
12   RENVALL, individually, and on behalf of a class
     of similarly situated individuals,              [PROPOSED] ORDER GRANTING
13                                                   DEFENDANT MINTED, LLC’S UNOPPOSED
                     Plaintiffs,                     MOTION TO ADVANCE FINAL APPROVAL
14                                                   HEARING DATE PURSUANT TO LOCAL
     v.                                              RULE 6-3
15
     MINTED, INC., a Delaware corporation,
16
                   Defendant.
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                Case No.: 3:20-cv-03869-VC
     [Proposed] Order Granting Defendant Minted LLC’s Unopposed Motion to Advance Final Approval Hearing Date
               Case 3:20-cv-03869-VC Document 55 Filed 05/25/21 Page 2 of 2



1                                                    ORDER

2           The COURT, having considered defendant Minted, LLC’s, erroneously sued as Minted, Inc.,

3    Motion to Advance Final Approval Hearing Date, for good cause shown, HEREBY ORDERS that the

4    motion is GRANTED.

5           The filing date for plaintiffs’ Motion for Final Approval is advanced from November 1, 2021 to
                                                                 ES DISTRICT
6                                                              Tis advanced from December
     October 19, 2021 and the date of the Final Approval Hearing                 C        2, 2021 to
                                                            TA




                                                                                         O
                                                          S
7    November 18, 2021. Opposition briefs, if any, must be filed by October 28, 2021 and reply briefs, if any,




                                                                                          U
                                                         ED




                                                                                           RT
                                                     UNIT
8                                                                            D
                                                                    DENIE
     must be filed by November 4, 2021.




                                                                                               R NIA
9
10          IT IS SO ORDERED.
                                                                                   hhabr ia
                                                     NO        J u d ge V
                                                                          ince C




                                                                                              FO
11                                                     RT




                                                                                              LI
                                                           ER
                                                         H
12




                                                                                          A
     Dated: ___May 25, 2021_____                                                      C
                                                         ___________________________________
                                                              N                   O F
                                                                  D  I S TVince
                                                         The Honorable          T
13                                                                         R I CChhabria
                                                         US District Court Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         1
                                                                                Case No.: 3:20-cv-03869-VC
     [Proposed] Order Granting Defendant Minted LLC’s Unopposed Motion to Advance Final Approval Hearing Date
